DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-6 and 8 are allowed.

As per claim 1, the prior art Kadowaki (JP 2000-097689), see English translation of record, discloses a method of measuring shape data of a three-dimensional curved surface and removing a trend from the three-dimensional curved surface (see Overview and Solution: removing trend components from surface shape measurement data), the method comprising:  
a surface shape data acquiring step of acquiring three-dimensional surface shape data representative of a surface shape of the measurement object (see Solution and paragraphs 0006-0008: shape measuring machine for measuring three dimensional measurement data of a workpiece/object to be measured);
a dividing step of extracting two-dimensional data of a divided portion representative of a surface contour shape of the divided portion from the three-dimensional surface shape data (see 4b and 4c and paragraphs 0003, 0007, 0015, and 0018: divides the geometric shape into a plurality of segments representative of the optimum geometric shape, compares measurement data to the optimum geometric shape, i.e. extracts data relating to the corresponding divided portion, extracted data 
a curve equation setting step of obtaining a curve equation approximating the entire area of the surface contour shape represented by the two-dimensional data of the divided portion for each of the divided portions (see Figs 4b and 4c and paragraphs 0003 and 0011-0015: discloses a fitting equation for representing an entire area of the surface contour shape by the data of the divided portion, generate curve is representative of a piecewise linear equation, may be applied to 3 dimensional data using planes); and
a difference calculation step of calculating a difference between the two-dimensional data of the divided portion and the curve equation for the entire area of the divided portion for each of the divided portions (see Fig. 4b and 4c, Solution, and paragraphs 0003 and 0014: the optimal shape data is subtracted from the measurement data to obtain a difference, subtraction is obviously done for the entire segment of the divided portion as shown in Fig 4c that shows how the trend is removed from the shape data).  



Lin (US 2009/0168045) discloses a method of constructing a 3D image in a computer that includes a combining step of combining two-dimensional data of the entire area of the each two-dimensional portion in the scanning direction to generate three-dimensional image/shape data representative of the shape of the scanned object (see Abstract, paragraphs 0011, 0012, and 0081: discloses creating a 3D image from a plurality of scanned 2D images). 

However the prior art does not disclose a dividing step of extracting two-dimensional data of a divided portion representative of a surface contour shape of the divided portion from the three-dimensional surface shape data, for each of divided portions acquired by dividing a surface of the measurement object in a certain dividing direction at regular intervals by a multiplicity of straight lines orthogonal to the dividing direction;


the three-dimensional surface shape data represents the surface of the measurement object with a multiplicity of pixels arranged in a rectangular lattice shape in longitudinal and lateral directions and has height information for each of the pixel,  
at the dividing step, the three-dimensional surface shape data is divided for each pixel in a dividing direction that is one of the longitudinal and lateral directions to extract as the two-dimensional data of the divided portion the height information of a multiplicity of pixels continuous in a cutting direction that is the other direction of the longitudinal and lateral directions, and
at the difference calculation step, a difference between the two-dimensional data of the divided portion and the curve equation is calculated for the entire area of the divided portion for each pixel.

Dependent claims 2, 5-6 and 8 are allowable due to their dependency upon allowable independent claim 7. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865